DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species C in the reply filed on June 8, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 2-4, 7, 8, 13, 16, and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 8, 2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, 6, 9-12, 14, 15, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ding et al. (US 2014/0303283).
Regarding claim 1: Ding et al. teaches a flexible (para. 1) block copolymer (abstract).  The limitation “for use in an epoxy component of a two-part, epoxy-amine system” is intended use and carries little patentable weight.  Ding et al. teaches a hydroxy functional epoxy-polyester block copolymer/hydrophobic polyol block (para. 5) further reacted with acetoacetic acid derivatives (para. 5) resulting in acetoacetoxy functionality (abstract).  Since there are at least two ends of a copolymer, the endcaps must have a functionality greater than 1. The hydrophobic polyol block includes an epoxy, and further includes cyclic ester/lactone or polycaprolactone blocks between the polyol block and 
Regarding claim 5: Ding et al. teaches diglycidyl phthalate (para. 16), which is a diester of a diglycidyl ether.
Regarding claim 6: Ding et al. teaches difunctional bisphenol A/epichlorohydrin derived polyepoxides (para. 13), which is a glycidyl ether of an aromatic hydroxy compound.
Regarding claim 9: Ding et al. teaches hexamethylene diisocyanate/1,6-hexane diisocyanate (para. 33).  While this is called a crosslinker, the claims are examined using the broadest reasonable interpretation, and an “extension group” can be considered a crosslinker in that the crosslinker attaches to and extends the main compound.
Regarding claim 10: Ding et al. teaches acetoacetoxy functionality (abstract).
Regarding claim 11: Ding et al. teaches methyl, ethyl or tert-butyl acetoacetate (para. 28), which are C1-C4 acetoacetates.
Regarding claims 12 and 14: Ding et al. teaches a flexible (para. 1) block copolymer (abstract).  The limitation “for use in an epoxy component of a two-part, epoxy-amine 
Regarding claim 15: Ding et al. teaches difunctional bisphenol A/epichlorohydrin derived polyepoxides (para. 13), which is a glycidyl ether of an aromatic hydroxy compound.
Regarding claim 18: Ding et al. teaches hexamethylene diisocyanate/1,6-hexane diisocyanate (para. 33).  While this is called a crosslinker, the claims are examined using the broadest reasonable interpretation, and an “extension group” can be considered a crosslinker in that the crosslinker attaches to and extends the main compound.
Regarding claim 19: Ding et al. teaches methyl, ethyl or tert-butyl acetoacetate (para. 28), which are C1-C4 acetoacetates.
Regarding claim 20: Ding et al. teaches a coating composition including the flexible block copolymer (para. 1).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan McCulley whose telephone number is (571)270-3292.  The examiner can normally be reached on Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MEGAN MCCULLEY/           Primary Examiner, Art Unit 1767